Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 28, 2020                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160046(137)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices
                                                                      SC: 160046
  v                                                                   COA: 325407
                                                                      Monroe CC: 13-040406-FH
  LONNIE JAMES ARNOLD,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before December 3, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 28, 2020

                                                                                Clerk